DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant filed a response; amended claim 1; cancelled claims 12 and 15; and added new claims 16-18. 

Response to Arguments
	Applicant’s arguments are primarily directed towards the newly amended limitations. The revised rejection below addresses the amended claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-5, 8, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Tanner (PG-PUB 2011/0204545) in view of Fauble (WO 96/00657) and Campbell (PG-PUB 2014/0305588).  
Regarding claim 1, Tanner teaches a method of manufacturing a composite annular seal for a semiconductor 5process chamber comprising the steps of: 
extruding an elongated tube (Figure 2, item 10 and [0014]) made of a second elastomeric material in uncured form; 
extruding a first elastomeric material in uncured form to form a cord of uncured first elastomeric material disposed in the tube via injection or co-extrusion into the tube (Figure 2, item 11 and  [0014]), 
the uncured radially layered cord comprising an inner core comprising the first elastomeric material and an outer layer comprising the second elastomeric material (Figure 2 and [0014]), 
wherein the second elastomeric material is different from the first elastomeric material [0013]-[0015].

Tanner teaches for closed shapes, such as seals, splicing a first end of the cured radially layered cord with a second end of the uncured radially layered cord to form the composite annular seal [0015]; and
co-curing the first elastomeric material and the second elastomeric  material of the uncured radially layered cord to form a cured radially layered cord [0017]. 

Tanner teaches for non-closed shapes, co-curing the first elastomeric material and the second elastomeric material of the uncured radially layered cord to form a cured radially layered cord [0017]. 
Tanner does not teach (1) the extruding a first elastomeric material, extruding, via crosshead extrusion, a second elastomeric material in uncured form onto an outer surface of the cord of uncured first elastomeric material, and splicing a first end of the cured radially layered cord with a second end of the cured radially layered cord to form the composite annular seal; (2) the extrusion of the second elastomeric material reduces the cross-sectional diameter of the cord of uncured first elastomeric material; and (3) co-curing the first and second elastomeric material and then splicing the first end of the cured radially layered cord with.  

A mere rearrangement of the order of steps would have been obvious to one of ordinary skill in the art. Therefore, it would have been obvious to one of ordinary skill in the art to rearrange the order of the steps of extrusion of the second elastomeric material outer layer and the first elastomeric material inner core such that the first elastomeric material inner core is extruded and the second elastomeric material outer layer is co-extruded onto the core.

Alternatively, Fauble teaches a process of manufacturing a laminated rubbery structure made of multiple layers of fluoropolymeric material (Abstract and Page 2, Ln 27-30), comprising a step of coextruding a tubular shape and crosshead extruding a thick layer of elastomeric polymer onto the tubular shape to form a composite tubular shape. 
Both Tanner and Fauble teach co-extruding elastomeric material onto another layer of material to form a composite tubular article. It would have been obvious to one of ordinary skill in the art to substitute the steps of extruding a second elastomeric material followed by co-extruding a first elastomeric cord of Tanner with the steps of extruding a first elastomeric cord followed by co-extruding a second elastomeric outer layer of Fauble, a functionally equivalent order of producing a radially layered core. 

Campbell teaches a process of producing utilizing cured rods by splicing the ends of the rod under heat and pressure (Figure 3A, 3B, 4, and 6 and [0062]-[0064]). 

Both Tanner and Campbell teach a vulcanization step for curing the cured radially layered cord. It would have been obvious to one of ordinary skill in the art to substitute the steps of splicing and co-curing the seal of Tanner with the steps of co-curing and splicing of Campbell, a functionally equivalent steps of co-curing and splicing a rubber structure for the purpose of producing an annular seal. 

	Tanner in view of Fauble and Campbell teaches a composite annular seal with a cross-sectional diameter within the claimed range of 1 mm to 10 mm and a process of extruding a first elastomeric material and second elastomeric material that is identical to the claimed process. Given that the process, first and second elastomeric material, and cross-sectional diameter of the resulting product of Tanner in view of Fauble and Campbell are identical to the claimed process, first and second elastomeric material, and cross-sectional diameter of the resulting product, the intermediate product of the process (i.e., cord of uncured first elastomeric material) of Tanner in view of Fauble and Campbell would inherently have been reduced (MPEP 2112.01). 

Regarding claim 2, Tanner in view of Fauble and Campbell teach the process as applied to claim 1,  wherein10an uncured radially layered cord, the uncured radially layered cord comprising an inner core comprising the first elastomeric material and an outer layer comprising the second elastomeric material, wherein the second elastomeric material is different than the first elastomeric material, co-curing the first elastomeric material and the second elastomeric material of 15the uncured radially layered cord to form a cured radially layered cord, splicing a first end of the cured radially layered cord with a second end of the cured radially layered cord to form the composite annular seal.   the splicing via hot vulcanization 20(Campbell, Figure 3A, 3B, 4, and 6 and [0062]-[0064], [0075]).

Regarding claim 3, Tanner in view of Fauble and Campbell teach the process as applied to claim 1, wherein the second elastomeric material is perfluoroelastomer (Tanner, [0012]- [0014]) and the first elastomeric material is elastomeric material is fluoroelastomer (Tanner, [0013]- [0014]).
Given that the first and second elastomeric material of Tanner in view of Fauble and Campbell are identical to the instant first and second elastomeric material, the second elastomeric material of Tanner would also be more thermally and chemically resistant than the first elastomeric material of Tanner. 

Regarding claim 4, Tanner in view of Fauble and Campbell teaches the process as applied to claim 1, wherein the first elastomeric material is elastomeric material is fluoroelastomer (Tanner, [0013]- [0014]).

Regarding claim 5, Tanner in view of Fauble and Campbell teaches the process as applied to claim 1, wherein the second elastomeric material is perfluoroelastomer (Tanner, [0012]- [0014]).

	Regarding claim 8, Tanner in view of Fauble and Campbell teaches the process as applied to claim 1, wherein the second elastomeric material is co-extruded onto the uncured cord of the first elastomeric material. 

	Tanner in view of Fauble and Campbell does not teach the uncured cord of first elastomeric material has a cross-sectional diameter greater than a cross-sectional diameter of the inner core of the uncured radially layered cord.  

	Applicant explains the pressure of co-extruding the elastomeric material to the surface of the cord of uncured first elastomeric material may reduce the cross-sectional diameter of the previously oversized cord of uncured first elastomeric material to match the desired final cross-sectional diameter for the inner core of the radially layered cord.

	Given that Tanner in view of Fauble and Campbell teaches an identical process of co-extruding via crosshead extrusion of the second elastomeric material onto the uncured first elastomeric material and the first and second elastomeric material are identical to the instant material, the cross-sectional diameter of the uncured radially layered cord should also be reduced in the same manner. 

Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I).

	Regarding claim 9, Tanner in view of Fauble and Campbell teaches the process as applied to claim 1, wherein the composite annular seal has a cross-sectional diameter ranges from 0.14 inches to 0.54 inches (i.e., 3.6 mm to 13.76 mm) (Tanner, [0014]). 

	Regarding claim 10, Tanner in view of Fauble and Campbell teaches the process as applied to claim 1, wherein the cross-sectional diameter ranges from 0.14 inches to 0.54 inches (i.e., 3.6 mm to 13.76 mm) (Tanner, [0014]).
	Given that the diameter range of Tanner in view of Fauble and Campbell includes 5.33 mm, it would have been obvious to one of ordinary skill in the art to select any dimension within the range of the prior art. 

	Regarding claim 16-18, Tanner in view of Fauble and Campbell teaches the process as applied to claim 1, wherein the composite annular seal has a cross-sectional diameter ranges from 0.14 inches to 0.54 inches (i.e., 3.6 mm to 13.76 mm) (Tanner, [0014]). 
	Tanner in view of Fauble and Campbell teaches a composite annular seal with a cross-sectional diameter within the claimed range of 1 mm to 10 mm and a process of extruding a first elastomeric material and second elastomeric material that is identical to the claimed process. Given that the process, first and second elastomeric material, and cross-sectional diameter of the resulting product of Tanner in view of Fauble and Campbell are identical to the claimed process, first and second elastomeric material, and cross-sectional diameter of the resulting product, the intermediate product of the process (i.e., cored of uncured first elastomeric material) of Tanner in view of Fauble and Campbell would also inherently have been reduced by the claimed range of 0.127 millimeters to 0.381 millimeter and, therefore, would have a cross-sectional diameter ranging from 1.00 millimeters to 10.00 millimeters or 5.33 millimeters. 


Claim 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Tanner (PG-PUB 2011/0204545) in view of Fauble (WO 96/00657) and Campbell (PG-PUB 2014/0305588), as applied to claim 1, in further view of Derderian (US 3,972,757) and Miller (PG-PUB 2019/0099923).
Regarding claim 6, Tanner in view of Fauble and Campbell teaches the process as applied to claim 1. 

Tanner in view of Fauble and Campbell not teach the co-curing further comprises: inserting the uncured radially layered cord into a protective sacrificial sleeve to form a curing assembly,11PA50P001 2USA heating the curing assembly in an inert atmosphere autoclave for a time and temperature appropriate to sufficiently cure the first elastomeric material and the second elastomeric material of the uncured radially layered cord and crosslink the first elastomeric material and the second elastomeric material at an interface; and 5removing the protective sacrificial sleeve.  

Derderian teaches a process of vulcanizing elastomeric hose in an autoclave (Abstract and Figure 1 and 4). 
Both Tanner in view of Fauble and Campbell and Derderian teach vulcanizing a rubber-based rod. It would have been obvious to one of ordinary skill in the art to substitute the compression mold of Tanner with the autoclave of Derderian, a functional equivalent mechanism for curing. 

	Miller teaches a multi-layer elastomeric tool for manufacturing composite structures (Abstract). Miller teaches an outer fluoroelastomer layer for use as a barrier layer (i.e., protective sleeve) when curing objects in an oven or autoclave (Figure 2, Item 302 and [0033], [0039], [0045], [0049]), wherein the layer is inherently applied before curing and removed after curing. 
Tanner in view of Fauble and Campbell and Derderian and Miller teach curing composite material through an autoclave. It would have been obvious to one of ordinary skill in the art to incorporate the barrier layer of Miller for the benefit of supporting the molded article when high pressure is applied. 

Regarding claim 7, Tanner in view of Fauble, Campbell, Derderian, and Miller teaches the process as applied to claim 6, wherein the protective sleeve comprises a pre-cured elastomeric material  (Miller, Figure 2, Item 302 and [0033], [0039], [0045], [0049]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Tanner (PG-PUB 2011/0204545) in view of Fauble (WO 96/00657) and Campbell (PG-PUB 2014/0305588), as applied to claim 1, in further view of Gronitzki (PG-PUB 2018/0195617).  
	Regarding claim 11, Tanner in view of Fauble and Campbell teaches the process as applied to claim 1, wherein the produced composite annular seal is seals, particularly seals in the nature of O-rings, X-rings e.g., four-lobed rings, gumdrop seals and compression seals of various custom designed cross sections, especially for applications in which the seal is exposed to severe temperature and/or chemical conditions (Tanner, [0001]). 

	Tanner in view of Fauble and Campbell does not teach 20composite annular seal has an interior diameter ranging from 152.4 millimeters to 457.2 millimeters.  

	Gronitzki teaches a seal ring for an automobile transmission, where the seal ring can be made in a variety of sizes, depending on the particular parameters ( e.g., shaft size, groove size, housing or bore inner diameter) of the system in which it is to be  installed [0044]. Gronitzki teaches the seal rings can have an inner diameter (e.g., the  diameter of the inner circumferential face) in the range of 10 mm to 200 mm [0044].
	Both Tanner and Gronitzki are directed to the same field of endeavor related to seal rings. It would have been obvious to one of ordinary skill in the art to substitute the undisclosed inner diameter of Tanner with the inner diameter of Gronitzki, a functionally equivalent diameter size for a seal ring. 


Allowable Subject Matter
Claim 13 and 14 are allowed.
Regarding claim 13, Tanner teaches a method of manufacturing a composite annular seal for a semiconductor 5process chamber comprising the steps of: 
extruding an elongated tube (Figure 2, item 10 and [0014]) made of a second elastomeric material in uncured form; 
extruding a first elastomeric material in uncured form to form a cord of uncured first elastomeric material disposed in the tube via injection or co-extrusion into the tube (Figure 2, item 11 and  [0014]), 
the uncured radially layered cord comprising an inner core comprising the first elastomeric material and an outer layer comprising the second elastomeric material (Figure 2 and [0014]), 
wherein the second elastomeric material is different from the first elastomeric material [0013]-[0015];
splicing a first end of the cured radially layered cord with a second end of the uncured radially layered cord to form the composite annular seal [0015]; and
co-curing the first elastomeric material and the second elastomeric  material of the uncured radially layered cord to form a cured radially layered cord [0017]. 

Tanner does not teach (1) the extruding a first elastomeric material, extruding, via crosshead extrusion, a second elastomeric material in uncured form onto an outer surface of the cord of uncured first elastomeric material and splicing a first end of the cured radially layered cord with a second end of the cured radially layered cord to form the composite annular seal and (2) co-curing the first and second elastomeric material and then splicing the first end of the cured radially layered cord with; (3) 25 the extruding reduces the diameter of the cord 12of uncured first elastomeric material by 0.127 millimeter to 0.381 millimeter; (4) inserting the uncured radially layered cord into a pre-cured protective sacrificial sleeve to form a curing assembly, and  10heating the curing assembly in an inert atmosphere autoclave for a time and temperature appropriate to sufficiently cure the first elastomeric material and the second elastomeric material of the uncured radially layered cord and crosslink the first elastomeric material and the second elastomeric material at an interface, and  15removing the protective sacrificial sleeve, and (5) the composite annular seal has a cross-sectional diameter of 5.33 millimeters and an interior diameter ranging from 152.4 millimeters to 457.2 millimeters.  

Modification of Tanner to incorporate (1) to (5) would not have been obvious to one of ordinary skills in the art. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA C PAGE whose telephone number is (571)272-1578. The examiner can normally be reached M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 5712721095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/H.C.P./Examiner, Art Unit 1745                                                                                                                                                                                                        
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742